 


109 HR 2901 IH: Detainee Treatment Accountability Act
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2901 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mrs. Tauscher (for herself, Mr. Skelton, Mr. Ackerman, Mr. Israel, Mr. Andrews, Mr. Wexler, Mr. Udall of Colorado, Mr. Reyes, Ms. McCollum of Minnesota, Mr. Smith of Washington, Mr. Abercrombie, Mr. Crowley, Ms. Loretta Sanchez of California, Mr. Spratt, Mr. Snyder, Ms. Lee, Mr. George Miller of California, Mr. Meek of Florida, Ms. McKinney, Ms. Bordallo, Mrs. Davis of California, Mr. Delahunt, Mr. Ryan of Ohio, and Mr. Meehan) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for the transmission to congressional committees of certain reports pertaining to international human rights law or related laws in connection with military detainees. 
 
 
1.Short titleThis Act may be cited as the Detainee Treatment Accountability Act. 
2.Transmission to congressional committees of certain reports pertaining to international human rights law or related laws in connection with military detainees 
(a)RequirementWithin 15 days of receipt of a report described in subsection (b), the Secretary of Defense shall transmit a copy of the report to each of the congressional committees specified in subsection (c). Any such report shall be provided on a confidential basis if such confidentiality is required by the entity providing the report to the Department of Defense. 
(b)Covered reportsA report referred to in subsection (a) is any report provided to the Department of Defense on a confidential or exclusive basis by an entity outside the United States Government that pertains to treatment of detainees in custody of Department of Defense personnel held at any location in the world in connection with any armed conflict, including the war on terror. 
(c)Specified committeesThe congressional committees referred to in subsection (a) are the following: 
(1)The Committee on Armed Services and the Committee on Foreign Relations of the Senate. 
(2)The Committee on Armed Services and the Committee on International Relations of the House of Representatives. 
 
